Title: Jonathan Williams, Jr., to the American Commissioners, 8 July 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen
Nantes July 8. 1777.
I am this Day favoured with Mr. Deans Letter of the 2d Inst. I mean to take measures for purchasing the Cloth for 10,000 Suits of Cloths with all possible Expedition, but shall not put them in hand ’till the Models arrive. I will readily do Capt. Thompson all the Service in my power. Two of his prizes are arrived here. They were consingd to Mr. Morriss. They might have been so to me perhaps if I had thought proper to run to L’Orient to engage them, but as I never wish to do Business unless it be as much for the Interest of my employers as if any one else did it, I confess this method of catching at advantages does not enter into my plan. Mr. Dean mentions also that I should get Wickes’s prizes disposed of as soon as possible, but that now does not depend on me. Since Mr. Morris’s return I have relinquished all manner of concern in the Business, I did it because I did not feel myself authorised to take upon me what he seems to have an express Commission for, and because I do not think that a misunderstanding betwen two persons acting for the public should ever happen, and without a rupture I do not see a possibility of interposing, especialy as I do not find I have any express authority to support me; You may be assured that with sufficient powers nothing on earth shall interrupt me in my Duty, but I shall always endeavour to preserve amity and good humour wherever I can, and I never wish to reap any advantage to the prejudice of an other man.

I drew on you to day two drafts in favor of Mr. Peltier one for 1980 l.t. payable 26 Septr. for the Salt which as yet remains on board the annonyme the other payable loth Octor. for 792. 18 l.t. for 176 thousand Corks which I have stowed among the Cases of arms that are ready for embarkation, please to order these Drafts to be duly honoured.
Capt. Hynson and myself have been on board the Duc de Chartres and find her everything we could wish or expect. She is a fine new strong Ship and calculated for a very fine Sailor. I do not find anything but her Cables that are exceptionable of these she must have at least one new, her riggin cannot want much if any repairs and in Short it appears to Capt. Hynson and myself that if this Vessell once arrives in america she will make an excellent 24 Gun Frigate. Capt. Hynson thinks that with 12 twelve pounders there is nothing can hurt him, because he can stand a brush with a frigate or run away from a greater Force. If you fit out this Ship under american Colours to fight her way through, we must drop all thoughts of a privateer and as the public Service is our grand object I confess I had rather see that succeed than any private Scheme whatever; the plan I had in view was the fitting out an old Frigate which was to have been purchased very cheap, but I since find that they have been altering her Deck to turn her into a Merchantman, so we cant think more of that Ship. But this alteration would not discourage the plan provided the men are not wanted for the Duc de Chartres, but ’till I know this, I shall suspend everything of the privateer nature. I have this day recvd. a Letter from a french merchant at Cherbourg which mentions that the little privateer is not to go out again and that her crew (17 in number) will want to go to America. I have accordingly written to them, that if they do not intend to continue in the Cruiser but to return some other way, that I would try to find passage for them, but I charged them to continue where they are about three Weekes and then I would write decisively; I did this to have the command of those men in case you propose to send the Duc de Chartres direct. The Officers under Mr. de Bretigny are very melancholy that they do not go in the annonyme, and I hear one of them setts off for paris to day. If you send the Duc de Chartres to fight her way we may as well take these officers it will be 4 or 500 Livres each to the Ship and so many good Hands and Hearts for her Defense.
I am inclined to think I shall buy this Ship as I have your orders to buy one, and search the Kingdom over I do not think you can get a better; as for freighting I do not think it can be done, without giving an enormous profit, and being duped and as I mentioned in my last, if you are to give as much extraordinary freight on acct. of the Risque as the Insurance of the Ship amounts to, it is certainly best to take the risque yourself, you can but insure the property and that brings it to the same thing. As to the Cargo of this Ship I believe I shall have near enough to fill her, the 250 or 260 Bales will take up a great deal of Room, besides which I must have at least 100 Ton of Ballast; I shall have 30 or 40 Chests of Arms and some Saddles Cartouch Boxes Shoes and Holsters and Mr. Beaumarchais has sent an order from the minister for near 25 Tons of warlike Stores for the annonyme which may now go in this Ship, with all this and the Passengers Baggage, I think we shall not have too much room. If we should I can throw in half a dozen large anchors and Cables which will compleatly fill her; I propose to take Salt for the Ballast. If I could contrive to get a dozen or two large Cannon in her hold, I suppose you will have no objection if it does not make a noise. Upon the whole I do not take on me to advise or propose. I shall obey your orders and do the best I can, as to Success that you know is not in our power, we can but endeavour to insure it but it must depend on Fortune.
I have had with me to day Monsr. le Baron de Gillier a french officer who proposes to come to paris to see you in behalf of Monsieur Kerguelin a Sea Officer (as he says) of the first reputation in France. Monr. K wants to fit out a Ship, and go to fight on the Coast of america, provided you will give him a Letter of marque; he says he is intimately known to the Count d’Estain. I give no encouragement to all this, but as he (the Baron) intends going to Paris in about 8 days time, I take the liberty of mentioning the Circumstance that you may inquire of Count d’Estain about him if you think proper. I have the honour to be very respectfully Gentlemen Your most obedient Servant
J Williams

I beg to be answered decisively whether the Ship shall go under French or Am[erican] Colours & whether or not the officers may embark.
The Honorable The Commissioners of the United States

 
Addressed: A monsieur / Monsieur Dean / Rue Royale / a / Paris
Notation: Mr. Williams July 8. 1777 Prizes
